Citation Nr: 0324008	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized guerilla service from February 1945 to October 
1945 and recognized regular Philippine Army active service 
from October 1945 to March 1946.  The veteran died in 
December 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  
In March 2003, the Board, in pertinent part, remanded the 
issue on appeal for additional development.  

Claims for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have been the subject of a temporary stay 
on adjudication.  In accordance with the directions of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), the temporary stay on the adjudication 
of affected 38 U.S.C. §§ 1311(a)(2) and 1318 claims has been 
lifted, except where a survivor seeks to reopen a claim that 
was finally decided during the veteran's lifetime on the 
grounds of new and material evidence.  As the appellant has 
submitted no evidence that may be construed as an attempt to 
reopen a finally decided claim, the stay as to this DIC claim 
has been lifted.


FINDING OF FACT

The veteran had no adjudicated service-connected disabilities 
at the time of his death.




CONCLUSION OF LAW

The criteria for DIC under the provision of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

In correspondence dated in April 2003 the RO notified the 
appellant and her representative of the evidence necessary to 
substantiate her claim with identification of the parties 
responsible for obtaining pertinent evidence.  As the 
appellant has been kept apprised of what she must show to 
prevail in her claim, what information and evidence she is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and the veteran was in receipt of or for any 
reason was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits under the provisions of 38 U.S.C.A. § 1318. The 
record reflects the veteran had no adjudicated service-
connected disabilities at the time of his death.  Therefore, 
as the veteran was not in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, and was not so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty, the criteria for benefits under 
38 U.S.C.A. § 1318 are not met.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the appellant's 
claim.


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



